USCA4 Appeal: 21-2388      Doc: 27         Filed: 07/21/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2388


        HENRY F. PORTILLO SILVA,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General; JANEAN OHIN, Acting Director of
        Immigration & Customs Enforcement,

                            Respondents.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: July 13, 2022                                          Decided: July 21, 2022


        Before DIAZ and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Petition dismissed by unpublished per curiam opinion.


        ON BRIEF: John E. Gallagher, Catonsville, Maryland, for Petitioner. Brian Boynton,
        Principal Deputy Assistant Attorney General, Cindy S. Ferrier, Assistant Director,
        Marie V. Robinson, Attorney, Office of Immigration Litigation, UNITED STATES
        DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2388       Doc: 27         Filed: 07/21/2022      Pg: 2 of 3




        PER CURIAM:

               Henry F. Portillo Silva, a native and citizen of El Salvador, petitions for review of

        an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

        immigration judge’s (IJ) decision denying his applications for withholding of removal and

        protection under the Convention Against Torture (CAT). Portillo Silva asserts that the IJ

        erred in denying protection under the CAT because the IJ did not quantify and tally the

        possibility of torture from all possible groups to determine if it is more likely than not that

        he will be tortured. We dismiss the petition for review.

               A petitioner who fails to raise a particular claim before the Board fails to exhaust

        that claim. See Tiscareno-Garcia v. Holder, 780 F.3d 205, 210 (4th Cir. 2015). “It is well

        established that an alien must raise each argument to the [Board] before we have

        jurisdiction to consider it.” Kporlor v. Holder, 597 F.3d 222, 226 (4th Cir. 2010) (internal

        quotation marks omitted); see also 8 U.S.C. § 1252(d)(1). We have “no authority” to

        consider issues not raised before the Board. Cedillos-Cedillos v. Barr, 962 F.3d 817, 823

        n.3 (4th Cir. 2020); see also Cabrera v. Barr, 930 F.3d 627, 631 (4th Cir. 2019) (stating

        that “when a petition contains an argument that has never been presented to the [Board] for

        consideration, we lack jurisdiction to consider it even if other arguments in the petition

        have been exhausted”). This exhaustion requirement is applied to both “final orders of

        removal globally” and “particular claims specifically.” Shaw v. Sessions, 898 F.3d 448,

        456 (4th Cir. 2018) (alteration and internal quotation marks omitted).

               We conclude that Portillo Silva failed to exhaust his issue before the Board.

        Accordingly, we lack jurisdiction to consider the issue and dismiss the petition for review.

                                                      2
USCA4 Appeal: 21-2388     Doc: 27       Filed: 07/21/2022    Pg: 3 of 3




        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before the court and argument would not aid the decisional

        process.

                                                                      PETITION DISMISSED




                                                 3